   Case 1:20-cv-01452-MN Document 1 Filed 10/27/20 Page 1 of 10 PageID #: 1




                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF DELAWARE

 STEPHAN BARONI,                                     )
                                                     )
                         Plaintiff,                  )
                                                     )   Case No. ______________
         v.                                          )
                                                     )   JURY TRIAL DEMANDED
 PERCEPTRON, INC., JAY W. FREELAND,                  )
 C. RICHARD NEELY JR., JOHN F.                       )
 BRYANT, JAMES A. RATIGAN,                           )
 WILLIAM C. TAYLOR, SUJATHA                          )
 KUMAR, ATLAS COPCO NORTH                            )
 AMERICA LLC, and ODYSSEY                            )
 ACQUISITION CORP.,                                  )
                                                     )
                         Defendants.                 )

    COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934

       Plaintiff, by his undersigned attorneys, for this complaint against defendants, alleges upon

personal knowledge with respect to himself, and upon information and belief based upon, inter

alia, the investigation of counsel as to all other allegations herein, as follows:

                                      NATURE OF THE ACTION

       1.      This action stems from a proposed transaction announced on September 28, 2020

(the “Proposed Transaction”), pursuant to which Perceptron, Inc. (“Perceptron” or the

“Company”) will be acquired by Atlas Copco North America LLC (“Parent”), a Delaware limited

liability company, and Odyssey Acquisition Corp. (“Merger Sub,” and together with Parent,

“Atlas”).

       2.      On September 27, 2020, Perceptron’s Board of Directors (the “Board” or

“Individual Defendants”) caused the Company to enter into an agreement and plan of merger (the

“Merger Agreement”) with Atlas. Pursuant to the terms of the Merger Agreement, Perceptron’s

stockholders will receive $7.00 in cash for each share of Perceptron common stock they own.
   Case 1:20-cv-01452-MN Document 1 Filed 10/27/20 Page 2 of 10 PageID #: 2




       3.      On October 21, 2020, defendants filed a proxy statement (the “Proxy Statement”)

with the United States Securities and Exchange Commission (“SEC”) in connection with the

Proposed Transaction.

       4.      The Proxy Statement omits material information with respect to the Proposed

Transaction, which renders the Proxy Statement false and misleading. Accordingly, plaintiff

alleges herein that defendants violated Sections 14(a) and 20(a) of the Securities Exchange Act of

1934 (the “1934 Act”) in connection with the Proxy Statement.

                                 JURISDICTION AND VENUE

       5.      This Court has jurisdiction over the claims asserted herein pursuant to Section 27

of the 1934 Act because the claims asserted herein arise under Sections 14(a) and 20(a) of the 1934

Act and Rule 14a-9.

       6.      This Court has jurisdiction over defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an

individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

       7.      Venue is proper under 28 U.S.C. § 1391(b) because a portion of the transactions

and wrongs complained of herein occurred in this District.

                                             PARTIES

       8.      Plaintiff is, and has been continuously throughout all times relevant hereto, the

owner of Perceptron common stock.

       9.      Defendant Perceptron is a Michigan corporation and a party to the Merger

Agreement. Perceptron’s common stock is traded on the NASDAQ Global Market under the ticker

symbol “PRCP.”




                                                  2
   Case 1:20-cv-01452-MN Document 1 Filed 10/27/20 Page 3 of 10 PageID #: 3




       10.    Defendant Jay W. Freeland is Chief Executive Officer, President, and Chairman of

the Board of the Company.

       11.    Defendant C. Richard Neely Jr. is a director of the Company.

       12.    Defendant John F. Bryant is a director of the Company.

       13.    Defendant James A. Ratigan is a director of the Company.

       14.    Defendant William C. Taylor is a director of the Company.

       15.    Defendant Sujatha Kumar is a director of the Company.

       16.    The defendants identified in paragraphs 10 through 15 are collectively referred to

herein as the “Individual Defendants.”

       17.    Defendant Parent is a Delaware limited liability company and a party to the Merger

Agreement.

       18.    Defendant Merger Sub is a Michigan corporation, a wholly-owned subsidiary of

Parent, and a party to the Merger Agreement.

                              SUBSTANTIVE ALLEGATIONS

Background of the Company and the Proposed Transaction

       19.    Perceptron develops, produces, and sells a comprehensive range of automated

industrial metrology products and solutions to manufacturing organizations for dimensional

gauging, dimensional inspection, and 3D scanning.

       20.    The Company’s products include 3D machine vision solutions, robot guidance,

coordinate measuring machines, laser scanning, and advanced analysis software.

       21.    Global automotive, aerospace, and other manufacturing companies rely on the

Company’s metrology solutions to assist in managing their complex manufacturing processes to

improve quality, shorten product launch times, and reduce costs.




                                               3
   Case 1:20-cv-01452-MN Document 1 Filed 10/27/20 Page 4 of 10 PageID #: 4




       22.     On September 27, 2020, Perceptron’s Board caused the Company to enter into the

Merger Agreement with Atlas.

       23.     Pursuant to the terms of the Merger Agreement, Perceptron’s stockholders will

receive $7.00 in cash for each share of Perceptron common stock they own.

       24.     According to the press release announcing the Proposed Transaction:

       Perceptron, Inc. (NASDAQ: PRCP), a leading global provider of 3D automated
       metrology solutions and coordinate measuring machines, today announced that it
       has entered into a definitive agreement (or the “Agreement”) to be acquired by
       Atlas Copco, a world-leading provider of sustainable productivity solutions
       headquartered in Stockholm, Sweden, for $7.00 per share. The all-cash transaction
       values Perceptron at an equity valuation of approximately $68.9 million.

       Under the terms of the agreement, Perceptron shareholders will receive $7.00 per
       share in cash for each share of common stock held. This consideration represents a
       premium of approximately 66% to the 30-day average closing share price of $4.22
       as of September 25, 2020. The Board of Directors has unanimously approved the
       agreement and recommends that all shareholders vote in favor of the transaction.
       Harbert Discovery Fund, L.P., Perceptron’s largest shareholder with approximately
       10.5% of the total shares outstanding, has signed a Voting and Support Agreement
       in favor of the proposed transaction. The transaction is expected to close during the
       calendar fourth quarter 2020, subject to customary closing conditions, including the
       receipt of shareholder and regulatory approvals. . . .

       Perceptron engaged XMS Capital Partners, LLC as its financial advisor, Dykema
       Gossett PLLC as its legal advisor and Vallum Advisors LLC as its financial
       communications advisor on this transaction.

The Proxy Statement Omits Material Information, Rendering It False and Misleading

       25.     Defendants filed the Proxy Statement with the SEC in connection with the Proposed

Transaction.

       26.     As set forth below, the Proxy Statement omits material information.

       27.     First, the Proxy Statement omits material information regarding the financial

analyses performed by the Company’s financial advisor, XMS Capital Partners, LLC (“XMS”).




                                                4
   Case 1:20-cv-01452-MN Document 1 Filed 10/27/20 Page 5 of 10 PageID #: 5




       28.      With respect to XMS’s Selected Comparable Company Analysis, the Proxy

Statement fails to disclose: (i) the individual multiples and metrics for the companies observed by

XMS in the analysis; and (ii) XMS’s basis for applying an illustrative range of EV/CY 2021E

EBITDA multiples of 8.0x to 10.0x.

       29.      With respect to XMS’s Selected Precedent Transactions Analysis, the Proxy

Statement fails to disclose: (i) the individual multiples and metrics for the transactions observed

by XMS in the analysis; and (ii) XMS’s basis for applying an illustrative range of forward EBITDA

multiples of 9.0x to 11.0x.

       30.      With respect to XMS’s Offer Price Premia Analysis, the Proxy Statement fails to

disclose: (i) the transactions observed by XMS in the analysis; and (ii) the premiums paid in the

transactions.

       31.      With respect to XMS’s Discounted Cash Flow Analysis, the Proxy Statement fails

to disclose: (i) the stand-alone unlevered, after-tax free cash flows that the Company was

forecasted to generate during the fiscal years ending June 30, 2021 through June 30, 2030 and all

underlying line items; (ii) the terminal values for the Company; (iii) XMS’s basis for selecting a

range of EBITDA exit multiples of 8.0x to 10.0x; and (iv) the individual inputs and assumptions

underlying the range of discount rates from 14.0% to 16.0%.

       32.      When a banker’s endorsement of the fairness of a transaction is touted to

shareholders, the valuation methods used to arrive at that opinion as well as the key inputs and

range of ultimate values generated by those analyses must also be fairly disclosed.

       33.      Second, the Proxy Statement fails to disclose whether the Company entered into

any confidentiality agreements that contained standstill and/or “don’t ask, don’t waive” provisions.




                                                 5
   Case 1:20-cv-01452-MN Document 1 Filed 10/27/20 Page 6 of 10 PageID #: 6




        34.     Without this information, stockholders may have the mistaken belief that, if these

potentially interested parties wished to come forward with a superior offer, they are or were

permitted to do so, when in fact they are or were contractually prohibited from doing so.

        35.     Third, the Proxy Statement fails to disclose whether XMS provided any services to

Atlas or its affiliates in the two years preceding its opinion, and if so, the timing and nature of such

services and the amount of compensation received by XMS for providing the services.

        36.     Full disclosure of investment banker compensation and all potential conflicts is

required due to the central role played by investment banks in the evaluation, exploration,

selection, and implementation of strategic alternatives.

        37.     Fourth, the Proxy Statement provides: “On May 12, 2020, a representative of an

investment banking firm who had a prior business relationship with Mr. Freeland, called

Mr. Freeland to inform him that Parent may be interested in a transaction with the Company.”

However, the Proxy Statement fails to disclose the nature of the “prior business relationship,”

when it was disclosed to the Board, and whether the Board considered whether there was a

potential conflict of interest.

        38.     The omission of the above-referenced material information renders the Proxy

Statement false and misleading.

        39.     The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to the Company’s stockholders.

                                              COUNT I

      Claim for Violation of Section 14(a) of the 1934 Act and Rule 14a-9 Promulgated
              Thereunder Against the Individual Defendants and Perceptron

        40.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.




                                                   6
   Case 1:20-cv-01452-MN Document 1 Filed 10/27/20 Page 7 of 10 PageID #: 7




       41.     The Individual Defendants disseminated the false and misleading Proxy Statement,

which contained statements that, in violation of Section 14(a) of the 1934 Act and Rule 14a-9, in

light of the circumstances under which they were made, omitted to state material facts necessary

to make the statements therein not materially false or misleading. Perceptron is liable as the issuer

of these statements.

       42.     The Proxy Statement was prepared, reviewed, and/or disseminated by the

Individual Defendants. By virtue of their positions within the Company, the Individual Defendants

were aware of this information and their duty to disclose this information in the Proxy Statement.

       43.     The Individual Defendants were at least negligent in filing the Proxy Statement

with these materially false and misleading statements.

       44.     The omissions and false and misleading statements in the Proxy Statement are

material in that a reasonable stockholder will consider them important in deciding how to vote on

the Proposed Transaction. In addition, a reasonable investor will view a full and accurate

disclosure as significantly altering the total mix of information made available in the Proxy

Statement and in other information reasonably available to stockholders.

       45.     The Proxy Statement is an essential link in causing plaintiff to approve the Proposed

Transaction.

       46.     By reason of the foregoing, defendants violated Section 14(a) of the 1934 Act and

Rule 14a-9 promulgated thereunder.

       47.     Because of the false and misleading statements in the Proxy Statement, plaintiff is

threatened with irreparable harm.




                                                 7
   Case 1:20-cv-01452-MN Document 1 Filed 10/27/20 Page 8 of 10 PageID #: 8




                                             COUNT II

                      Claim for Violation of Section 20(a) of the 1934 Act
                         Against the Individual Defendants and Atlas

       48.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       49.     The Individual Defendants and Atlas acted as controlling persons of Perceptron

within the meaning of Section 20(a) of the 1934 Act as alleged herein. By virtue of their positions

as officers and/or Board members of Perceptron and participation in and/or awareness of the

Company’s operations and/or intimate knowledge of the false statements contained in the Proxy

Statement, they had the power to influence and control and did influence and control, directly or

indirectly, the decision making of the Company, including the content and dissemination of the

various statements that plaintiff contends are false and misleading.

       50.     Each of the Individual Defendants and Atlas was provided with or had unlimited

access to copies of the Proxy Statement alleged by plaintiff to be misleading prior to and/or shortly

after these statements were issued and had the ability to prevent the issuance of the statements or

cause them to be corrected.

       51.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control and influence the particular transactions giving rise to the violations as alleged

herein, and exercised the same. The Proxy Statement contains the unanimous recommendation of

the Individual Defendants to approve the Proposed Transaction. They were thus directly involved

in the making of the Proxy Statement.

       52.     Atlas also had supervisory control over the composition of the Proxy Statement and

the information disclosed therein, as well as the information that was omitted and/or

misrepresented in the Proxy Statement.



                                                  8
   Case 1:20-cv-01452-MN Document 1 Filed 10/27/20 Page 9 of 10 PageID #: 9




       53.     By virtue of the foregoing, the Individual Defendants and Atlas violated Section

20(a) of the 1934 Act.

       54.     As set forth above, the Individual Defendants and Atlas had the ability to exercise

control over and did control a person or persons who have each violated Section 14(a) of the 1934

Act and Rule 14a-9, by their acts and omissions as alleged herein. By virtue of their positions as

controlling persons, these defendants are liable pursuant to Section 20(a) of the 1934 Act. As a

direct and proximate result of defendants’ conduct, plaintiff is threatened with irreparable harm.

                                     PRAYER FOR RELIEF

       WHEREFORE, plaintiff prays for judgment and relief as follows:

       A.      Preliminarily and permanently enjoining defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction;

       B.      In the event defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages;

       C.      Directing the Individual Defendants to disseminate a Proxy Statement that does not

contain any untrue statements of material fact and that states all material facts required in it or

necessary to make the statements contained therein not misleading;

       D.      Declaring that defendants violated Sections 14(a) and/or 20(a) of the 1934 Act, as

well as Rule 14a-9 promulgated thereunder;

       E.      Awarding plaintiff the costs of this action, including reasonable allowance for

plaintiff’s attorneys’ and experts’ fees; and

       F.      Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff hereby requests a trial by jury on all issues so triable.




                                                   9
Case 1:20-cv-01452-MN Document 1 Filed 10/27/20 Page 10 of 10 PageID #: 10




Dated: October 27, 2020               RIGRODSKY & LONG, P.A.

                                 By: /s/ Gina M. Serra
                                     Seth D. Rigrodsky (#3147)
                                     Brian D. Long (#4347)
                                     Gina M. Serra (#5387)
                                     300 Delaware Avenue, Suite 210
                                     Wilmington, DE 19801
                                     Telephone: (302) 295-5310
                                     Facsimile: (302) 654-7530
                                     Email: sdr@rl-legal.com
                                     Email: bdl@rl-legal.com
                                     Email: gms@rl-legal.com

                                      Attorneys for Plaintiff




                                    10
